Case 1:05-cr-00060-NGG Document 1468 Filed 09/04/19 Page 1 of 2 PageID #: 18829
                                                           U.S. Department of Justice


                                                           United States Attorney
                                                           Eastern District of New York
 AB:AS                                                     271 Cadman Plaza East
                                                           Brooklyn, New York 11201


                                                           September 4, 2019

 By ECF

 The Honorable Nicholas G. Garaufis
 United States District Court
 for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                 Re:      United States v. Anthony Donato,
                          Criminal Docket No. 05-0060 (NGG) .

 Dear Judge Garaufis:

               The government respectfully submits this letter in response to the Court’s August
 19, 2019 Order directing it to respond to defendant Anthony Donato’s December 2018 Motion,
 Dkt. No. 1449, to “unseal all Joseph Barone FBI 302s and handwritten notes pertaining to the
 Santoro homicide.” The motion is moot and meritless.

                First, the defendant has already apparently obtained these documents, and has
 attached the Barone 302 related to the Santoro homicide as part of his petition to vacate the
 judgment denying his habeas petition. See Civil Docket No. 09-5617, Dkt. No. 39-1, at 18-19.
 As the ECF stamp on the top of the document shows, the defendant obtained these documents
 from co-defendant Vincent Basciano’s habeas litigation. See Civil Docket No. 12-280, Dkt. No.
 20-1, at 3-5 (Barone 302 and handwritten notes). To the government’s knowledge, these are the
 only Barone documents that pertain to the Santoro homicide.

                 Second, as the government explained in response to the defendant’s latest habeas
 filing, Civil Docket No. 09-5617, Dkt. No. 45, the defendant is not entitled to this material. The
 documents are not exculpatory as to him, and the defendant has pled guilty, waiving further
 discovery.1



         1
          “[T]he Constitution does not require the Government to disclose material impeachment
 evidence prior to entering a plea agreement with a criminal defendant.” United States v. Ruiz, 536 U.S.
 622, 633 (2002); accord Friedman v. Rehal, 618 F.3d 142, 153 (2d Cir. 2010) (“[B]ecause ‘impeachment
 information is special in relation to the fairness of a trial, not in respect to whether a plea is voluntary
 (‘knowing,’ ‘intelligent,’ and ‘sufficient[ly] aware’), Ruiz, 536 U.S. at 629 (emphasis in original), the
Case 1:05-cr-00060-NGG Document 1468 Filed 09/04/19 Page 2 of 2 PageID #: 18830



                 For these reasons, the defendant’s motion should be denied.

                                                           Respectfully submitted,

                                                           RICHARD P. DONOGHUE
                                                           United States Attorney

                                                   By:         /s/
                                                           Andrey Spektor
                                                           Assistant U.S. Attorney
                                                           (718) 254-6475


 cc:     Clerk of Court (NGG), by ECF
         Anthony Donato, by mail




 Supreme Court held that the failure to disclose such information prior to a guilty plea does not violate the
 Due Process Clause.”).



                                                      2
